Action to recover damages for the alleged negligent interment of the body of plaintiffs’ mother and for the alleged unlawful disinterment and reinterment of said body. Plaintiffs, pursuant to an order, examined before trial certain agents of defendant cemetery, who claimed not to have knowledge of the facts concerning which plaintiffs wished to examine, but, by such examination, plaintiffs ascertained the names of the agents having such knowledge. Plaintiffs’ motion for a further examination of defendant cemetery by such agents was denied, and plaintiffs appeal. Order reversed, with $10 costs and disbursements, and motion granted, without costs; examination to proceed on five days’notice. Under the circumstances, the motion should have been granted. Holán, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur.